Case: 13-40329      Document: 00512724915         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                               August 6, 2014
                                    No. 13-40329
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAY LEE RANSOM, JR., also known as Money,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:11-CR-111-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ray Lee Ransom, Jr., has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ransom has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Ransom’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40329     Document: 00512724915      Page: 2   Date Filed: 08/06/2014


                                  No. 13-40329

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014),
petition for cert. filed (June 4, 2014) (No. 13-10484).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ransom’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Ransom’s request to proceed pro se is DENIED as untimely.
See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2